Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8, 10-11, 14-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US Pre-Grant Publication 2015/0278691) in view of Hu et al. (US Pre-Grant Publication 2021/0042344), in view of Usuki et al. (US Pre-Grant Publication 2020/0104576) and further in view of Booker et al. (US Pre-Grant Publication 2019/0095530). 


As to claim 1, Xia teaches method comprising: 
querying data sources to receive data regarding a party (see paragraph [0026]-[0027]. The data collection component of Xia acquires data from multiple sources. As noted in paragraph [0033], the data is analyzed to extract relevant information. Paragraph [0035] discusses performing analyses on the data received to identify relationships between entities. Thus, data sources are queried for information that results in receiving data regarding at least one party, or entity); 
extracting … entities from the data to receive a set of entities, wherein the party is a first entity of the set of entities (see paragraphs [0033] and [0035]. Entity information is extracted from the acquired data. The entity information includes information on multiple entities including a first party, see paragraph [0044]); 
building an ontological structure that interrelates entities within the set of entities (see paragraph [0037]. The system creates an index and an ontology. As noted in paragraph [0040], the knowledge base includes an ontology. Paragraphs [0042]-[0043] shows that the ontology may contain entities);
determining an initial relationship strength between the first entity and a second entity based on [co-occurrence between the first and second entities], wherein the second entity is a second party (see paragraph [0090], where Xia states that “the result of the co-occurrence analysis may be recorded in a knowledge base as an indication of the relationship strength between entities.” Thus, Xia shows determining an initial relationship strength between entities based on co-occurrence); and 
calculating a relationship score between the first and second entities based on the initial relationship strength and a timeline of co-occurrence between the first and second entities (see paragraph [0093]. The system may be trained, wherein the training data includes instructions or rules that adjust a relationship strength between entities. Also see paragraph [0094]. New inferences may be generated in the knowledge base. Based on subsequent analysis of relationships between entities, different inferences may be developed. This shows consideration of timeline of co-occurrence). 
Xia does not clearly show:
Extracting, by performing a neural network based named-entity recognition on the data sources;
Determining an initial relationship strength between the first entity and a second entity based on a number of times the first entity and the second entity co-occur divided by a total number of times the first entity co-occurs with each other entity within the set of entities; 
calculating a relationship score between the first and second entities based on the initial relationship strength and a timeline of co-occurrence between the first and second entities, wherein the timeline of co-occurrence includes an initial co-occurrence time, a frequency of co- occurrence over time, and a recency of a last co-occurrence between the first and second entities. 
Hu teaches: 
Extracting, by performing a neural network based named-entity recognition on the data sources (see paragraphs [0010] and [0020]-[0024]. Hu teaches to process input data to identify entities using a neural network. As noted in paragraph [0058], those entities may be recognized by name);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Xia by the teachings of Hu because Hu provides the benefit of leveraging neural networks to identify entities, which will help assist in the automation of entity identification. As noted in Xia, machine learning may be used to identify entities and relationships between entities (see paragraph [0093]). Thus, Hu merely adds a specific type of machine learning to help an administrator of Xia identify and analyze entities by giving additional options to identify entities and their relationships. 
Usuki teaches: 
Determining an initial relationship strength between the first entity and a second entity based on a number of times the first entity and the second entity co-occur divided by a total number of times the first entity co-occurs with each other entity within the set of entities (see paragraph [0072]. Usuki describes an algorithm to classify individuals. Usuki takes an initial co-occurrence score of two persons including a first person and another person. This is based on a first number of times the first entity and second entity co-occur. This co-occurrence score is divided by “the total value of the co-occurrence scores of the permutations of two persons including each person and another person other than [the] each person.” The total value is described as “adding all of the co-occurrence scores of the permutations of two persons including each person and another person other than each person in the image set.” If “each person” is a first entity, and “another person” is “each other entity within the set of entities,” then the total value is equivalent to all of the co-occurrence scores of each entity with each other entity); 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Xia by the teachings of Usuki because Usuki provides the benefit of an additional algorithm to determine relationship strength between two entities. This will help a user of Xia identify relationship strengths based on available data such that the ontology of Xia will be more reflective of the association of two entities. 
Booker teaches: 
calculating a relationship score between the first and second entities based on the initial relationship strength and a timeline of co-occurrence between the first and second entities, wherein the timeline of co-occurrence includes an initial co-occurrence time, a frequency of co- occurrence over time, and a recency of a last co-occurrence between the first and second entities (see Figure 4 and paragraph [0041]. A strength of a relationship between entities is shown. Time is represented by the X axis, from an initial time, T1, to a future Time. The line 402 represents measured co-occurrences, from an initial time T1 to a most recent time before “predicted co-occurrences.” As noted in paragraph [0022]-[0025], the “value,” or strength of a relationship, is based on co-occurrence between two entities. An initial relationship strength is calculated at the of the association between tags).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Xia by the teachings of Booker because Booker provides the benefit of adjusting relationship strength and predicting the course of entity relationship. This will help a user of Xia respond to changes in relationship strength such that the ontology of Xia will be more current and up to date. 

As to claim 3, Xia as modified teaches the method of claim 1, wherein the number of times the first entity and the second entity co-occur is a co-occurrence between the first and second entities (see Usuki paragraph [0072]), wherein prior to calculating the relationship score, the method further comprises: 
determining a set of reasons for the co-occurrence between the first and second entities, wherein the relationship score is calculated based on the initial relationship strength and the set of reasons for the co-occurrence (see Xia paragraph [0093]. Training data and rules existing prior to the calculation may be used to modify a relationship strength). 

As to claim 4, Xia as modified teaches the method of claim 1, wherein prior to calculating the relationship score, the method further comprises: 
determining a network of entities of the set of entities that relate first and second entities, wherein the relationship score is calculated based on the initial relationship strength and the network of entities (see Xia paragraph [0093]. The existence of a network of baseball teams may be used to inform and adjust an initial relationship strength between two teams). 

As to claim 7, Xia as modified teaches the method of claim 1, wherein the relationship score is appended to the ontological structure as an attribute to a relationship between the first and second entities (see Xia paragraph [0090]. The relationship strength between entities may be recorded in a knowledge base. As noted in Xia paragraph [0037] and Figure 2, elements 224 and 224a, the ontology and metadata components are a part of the knowledge base).

As to claim 20, Xia as modified teaches the computer program product of claim 15, wherein the program instructions are downloaded to the computer readable storage medium from a distributed data processing system (see Xia paragraph [0016]). 

As to claims 8 and 15, see the rejection of claim 1. 
As to claims 10 and 17, see the rejection of claim 3. 
As to claims 11 and 18, see the rejection of claim 4. 
As to claims 14 and 19, see the rejection of claim 7.

Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US Pre-Grant Publication 2015/0278691), in view of Hu et al. (US Pre-Grant Publication 2021/0042344), in view of Usuki et al. (US Pre-Grant Publication 2020/0104576), and further in view of Booker et al. (US Pre-Grant Publication 2019/0095530), and further in view of Filliben et al. (US Pre-Grant Publication 2019/0377819). 

As to claim 5, Xia teaches the method of claim 1. 
Xia does not clearly show wherein the relationship score represents a risk that the party and the second party are involved in fraudulent activity.  
Filliben shows wherein the relationship score represents a risk that the party and the second party are involved in fraudulent activity (see paragraphs [0081]-[0082]. Interactions between two entities may be analyzed to determine anomalies and machine learning to identify that a transaction is fraudulent. Also see paragraphs [0083]-[0086], which calculate risk scores to identify and stop transactions).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Xia by the teachings of Filliben because both references are directed towards analyzing available data to determine a relationship between entities. Filliben merely includes an additional inference that can be identified and reported to a user or administrator. This merely increases the usability of Xia for recognizing inferences about gathered entities. 

As to claim 6, Xia as modified by Filliben teaches the method of claim 5, wherein the method further comprises: 
comparing the relationship score to a threshold (see Filliben paragraphs [0083]-[0086]. A risk score may be assessed to determine whether a hot file should be assigned to an entity or relationship. The system evaluates whether the risk is “high.” Thus, a threshold is being compared to evaluate a risk is “high”); and 
denying, in response to the relationship score exceeding the threshold, a transaction initiated by the party (see paragraph [0086]. An entity or relationship with a hot file function assigned may have transactions denied). 
 
As to claim 12, see the rejection of claim 5. 
As to claim 13, see the rejection of claim 6. 

Response to Arguments
Applicant’s arguments with respect to the claimed amended subject matter have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/Primary Examiner, Art Unit 2152